PER CURIAM.
The judgments of conviction and sentences under review are affirmed upon a holding that: (a) the motion to suppress the evidence was properly denied by the trial court as the subject marijuana was observed by a state agent in “open view” prior to any official intrusion upon the defendant’s privacy, which “open view” gave the state agent probable cause to search the defendants’ boat without a search warrant and to seize the marijuana thereon, see e. g., Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925), adopted by § 933.19, Fla.Stat. (1979); Ensor v. State, 403 So.2d 349 (Fla.1981); and (b) the motion to dismiss the information for lack of jurisdiction over the offense was properly denied by the trial court because the ground urged in support thereof could only be urged on a sworn motion to dismiss under Fla.R.Crim.P. 3.190(c)(4) or on a motion for judgment of acquittal at trial.
Affirmed.